DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 10/10/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the latch, ratchet, cam wheel and ratchet retainer arranged on the same plane, as now required (see 112 2nd paragraph below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 8 now requires that the latch, ratchet, cam wheel and ratchet retainer are arranged on a same plane. At the instant, the limitation is indefinite.

    PNG
    media_image1.png
    265
    474
    media_image1.png
    Greyscale

As seen above, at least the cam wheel 39 and the ratchet retainer 44 are on different planes. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2775717 to Dupont et al (Dupont) in view of US Pat No 4,932,690 to Kleefeldt et al (Kleefeldt) and US Pat Application Publication No 20010050483 to Hanisch et al (Hanisch).

    PNG
    media_image2.png
    762
    1560
    media_image2.png
    Greyscale

Dupont discloses a vehicle door latch that comprises a latch body that defines a rear side capable of being facing a rear side of the vehicle, a front side opposite the rear side and capable of facing the front of the vehicle, and a top side.
A latch (2) is secured to the latch body by a latch shaft (6) and being capable of being disposed on the rear side of the latch body (fig 1) and configured to engage a striker (5).
A ratchet is secured to the latch body by a ratchet shaft (7) and being capable of being disposed on the rear side of the latch body (fig 1) and configured to engage the latch.
The latch body defines a striker advancing path (4) into which the striker advances relatively.
A motor (18) is disposed on a top side of the latch body and is coupled to the ratchet to release the ratchet from the latch. The motor has a motor shaft that has a cylindrical worm (19) having a shaft center parallel to with the striker advancing path.
The device further comprises a ratchet retainer (12) configured to block movement of the ratchet and a cam wheel (14) being meshed with the cylindrical worm and coupled to the ratchet retainer.
The motor is coupled to the ratchet via the motor shaft, the cylindrical worm, the cam wheel and the ratchet retainer to release the ratchet from the latch.
The latch, the ratchet, the cam wheel and the ratchet retainer are arranged on a same plane and extend in a same direction as each other (when viewed as in fig 1).
The cam wheel and the ratchet retainer are secured commonly by a support shaft (13).
The ratchet is comprised of a base lever (8) secured to the ratchet shaft (7) and a pawl lever (3) with a pawl (3a) to engage the latch.
First, Dupont fails to disclose that the motor is accommodated and entirely covered by an actuator case no part extends beyond a front wall in a direction toward the front of the car.

    PNG
    media_image3.png
    617
    578
    media_image3.png
    Greyscale

Kleefeldt teaches that it is well known in the art to provide a device with an actuator case (17) configured to accommodate and entirely cover a motor (4).
Although Kleefeldt fails to disclosure it, in either interpretation of the position of the latch/ratchet, the actuator case will have no part extends beyond a front portion of the latch body. 

    PNG
    media_image4.png
    486
    874
    media_image4.png
    Greyscale

As seen above, in the 1st interpretation, the depth lines indicate that the case (17) is away from a wall of the latch body (separation).

    PNG
    media_image5.png
    467
    752
    media_image5.png
    Greyscale

As seen above, in the 2nd interpretation, the depth lines indicate that the case (17) is away from a wall of the latch body (separation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch body described by Dupont with an actuator case, as taught by Kleefeldt, in order to protect the motor and provide space for the device to be mounted in a desired area of the door.

Second, Dupont fails to disclose that the latch body further comprises a planar cover plate and a partition wall that will form the striker advancing path.

    PNG
    media_image6.png
    731
    1471
    media_image6.png
    Greyscale

Hanisch teaches that it is well known in the art o provide a latch device with a planar cover plate (3) provided on the rear surface of a latch body; and a partition wall (creating path 1) provided on a front surface side of the latch body, the partition wall extending forward to partition the striker advancing path. The partition wall includes a front-end wall having one side facing the planar cover and another side facing the front of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch body described by Dupont with a planar cover, as taught by Hanisch, in order to cover and protect the elements of the latch body.

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the partition wall defining the striker advancing path, as taught by Hanisch, in order to define the path for the striker.

Third, Dupont fails to positively recite that he device comprises a door opening handle and a lock mechanism. At the instant, Dupont is capable of having a handle in order to operate the device (manual actuator 300).
Hanisch teaches that it is well known in the art to provide the device with a door-opening handle (connected to levers 12 and 13) configured to release the latch by manual operating force; and a lock mechanism (9) configured to switch between a locked state in which actuation of the door-opening handle is disabled and an unlocked state in which actuation of the door-opening handle is enabled, wherein the lock mechanism is configured to switch between the locked state and the unlocked state by power of the motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Dupont, with a lock mechanism, as taught by Hanisch, in order to lock the device.

Response to Arguments
The current amendment overcomes the previous drawing and specification objections. Therefore, the objection has been withdrawn.

However, in view of the amendment, a new 112 2nd paragraph rejection and drawing objection has been made on the record.
Applicant’s arguments with respect to the previous prior art rejection to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prosecution has been closed.

However, in order to expedite prosecution, the examiner is proposing to add the limitation that the ratchet is comprised of a base lever (8) secured to the ratchet shaft (7) and a pawl lever (3) with a pawl (3a) to engage the latch, that the pawl lever pivot about a joint shaft (42c) positioned between abutment walls (17c) on the base lever, and wherein rotation of the base lever by the ratchet retainer allows a respective abutment wall to move the joint shat between engaging and disengaging the pawl with the latch.
At the instant, the prior art fails to provide this limitation in combination with what is already claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 12, 2022.